DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-21 are pending. Claim 9 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244) in view of Rhodes et al. (US 2004/0063885).

The core of the nanoparticle may include metal oxides, and ligands such as carboxylic acid may cap the metal oxide nanoparticles (par.0076, par.0078, par.0190).
The examiner would like to note that the specification of the instant application allows for metal oxide/ligand clusters having a core of metal combined with oxygen (see par.0073-0074).
Thackeray et al. further teach a photoresist comprising the blend and additives (par.0153). The additive may be a quencher, such as a C1-30 quaternary ammonium salts of a strong base, such as a hydroxide (par.0157).
Thackeray et al. fail to teach the claimed stabilizers.
However, it is well-known in the art that tetramethylammonium hydroxide is used as quencher in photoresist compositions (see par.0052, par.0056 of Rhodes et al.).
Tetramethylammonium hydroxide is a C1 quaternary ammonium salt with a hydroxyl anion.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use tetramethylammonium hydroxide as quencher in the photoresist composition of Thackeray et al., as Rhodes et al. clearly teach the compound for this purpose.
Tetramethylammonium hydroxide meets the limitations of claim 8 for a “ligand stabilizer”.

With regard to claims 10 and 21, Trackeray et al. teach that a quencher may be comprised in the resist in an amount of 0.03-5wt% based on the total of solid in the resist composition. The solids represents preferably 2 to 35wt% based on the total amount of solids and solvent (par.0160).
Therefore, a quencher such as tetramethylammonium hydroxide may represent 0.006-1.75wt% based on the total weight of the resist. The range overlaps the claimed ranges.
With regard to claim 15, Thackeray al. teach that a photoresist may comprise a surfactant in an amount of 0.001-5wt% based on the total solids in the photoresist composition (par.0153, par.0158, par.0160). The solids represents preferably 2-35wt% based on the total amount of solids and solvent (par.0160).
Therefore, a surfactant may represent 0.00002-1.75wt% based on the total weight of the resist. The range overlaps the claimed range.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Endou et al. (WO 2009/110166, with machine translation) in view of Rhodes et al. (US 2004/0063885).
With regard to claim 8, Endou et al. teach a positive chemically amplified resist material comprising:
- a copolymer of t-butyl norbornene-5-methylene carboxylate and maleic anhydride, as base polymer;
- triphenylsulfonium trifluoromethanesulfonate as acid generator;
2 nanoparticles;
-calix(4)arene as cyclic oligomer; and
-triethanolamine as quencher (par.0042).
The HfO2 nanoparticles meet the limitations of claim 8 for “metal oxide nanoparticles”.
Endou et al. teach that the cyclic oligomer surrounds and forms a complex with the nanoparticle (par.0026, par.0038 and fig.1). Therefore, calix(4)arene meets the limitations for a “ligand” in claim 8.
Triethanolamine does not meet the limitations of claim 8 for a “ligand stabilizer”.
Rhodes et al. teach a photoresist composition, and further teach that tetramethylammonium hydroxide and triethanolamine may be both used as quenchers (par.0052 and par.0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use tetramethylammonium hydroxide as quencher in the positive chemically amplified resist material of Endou et al., as Rhodes et al. teach that this compound is functionally equivalent to triethanolamine.
Tetramethylammonium hydroxide meets the limitations of claim 8 for a “ligand stabilizer”.
The positive chemically amplified resist material of Endou modified by Rhodes is equivalent to the photoresist composition in claim 8.
With regard to claim 10, Endou et al. teach that the quencher/base is contained in an amount of about 0.009 wt% of the positive chemically amplified resist material (see par.0042). This amount is within the claimed range for a base.

The example in par.0042 shows that the polymer represents about 9wt% of the positive chemically amplified resist material. Therefore, the nanoparticles may represent up to 1.78wt% of the positive chemically amplified resist material. This range overlaps the claimed range.
With regard to claim 12, the copolymer t-butyl norbornene-5-methylene carboxylate and maleic anhydride of Endou et al. meets the limitations for a “polymer resin”.
The triphenylsulfonium trifluoromethanesulfonate acid generator of Endou et al.  meets the limitations for a “photoactive compound”.
With regard to claims 13 and 14, the t-butyl norbornene-5-methylene carboxylate repeating unit of the copolymer of Endou et al. comprises a t-butyl ester group, which is a group which will decompose when exposed to acids.
The triphenylsulfonium trifluoromethanesulfonate is an acid generator.


Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
Thackeray et al. (US 2017/0031244) and Endou et al. (WO 2009/110166, with machine translation) fail to teach photoresists comprising an acid having an acid dissociation constant pKa of -15<pKa<0.

	
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 8, 10, 15, and 21 under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244) is withdrawn following the applicant’s amendment to claim 8;
-the rejection of claims 1, 2, 3-6, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244) in view of Cameron et al. (US 2003/0044716) is withdrawn following the applicant’s amendments to claims 1 and 16;
-the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244) in view of Cameron et al. (US 2003/0044716) as applied to claim 16 above, and further in view of Nohara et al. (US 2001/0013502) is withdrawn following the applicant’s amendments to claim 16;
-the rejection of claims 1-5, 7, 16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Endou et al. (WO 2009/110166, with machine translation) in view of 
-the rejection of claims 8 and 10-15 under 35 U.S.C. 103 as being unpatentable over Endou et al. (WO 2009/110166, with machine translation) in view of Thackeray et al. (US 2017/0031244) is withdrawn following the applicant’s amendment to claim 8.
However, new grounds of rejection for claims 8, 10-15, and 21 are shown in paragraphs 4-6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANCA EOFF/Primary Examiner, Art Unit 1722